Citation Nr: 0608081	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-08 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a dental 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel




INTRODUCTION

The veteran had active duty service from May 1963 to January 
1968.

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
for service connection for dental disability.


FINDINGS OF FACT

1.  By an August 1986 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
dental disability.  The veteran was notified of his appellate 
rights but did not appeal.

2.  The evidence received subsequent to the August 1986 
rating decision was previously submitted to the agency, does 
not relate to an unestablished fact, and is cumulative or 
redundant of evidence previously before the agency.


CONCLUSIONS OF LAW

1.  The August 1986 rating decision denying service 
connection for a dental disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302, 20.1103 (2005).

2.  New and material evidence has not been received to reopen 
the claim of service connection for left eye macular 
degeneration.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim that he currently suffers from a dental 
disability that arises out of facial trauma he sustained 
during active duty service.  

The record shows that by an August 1986 rating decision, the 
RO denied the veteran's claim of service connection for a 
dental disability.  The veteran was afforded a notice of his 
appellate rights with this decision.  The veteran did not 
express disagreement with this decision or otherwise complete 
a substantive appeal.  Because the veteran did not perfect a 
substantive appeal, that decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R §§ 20.200, 20.201, 20.202, 20.302, 
20.1103.

By a January 2003 rating decision, the RO again denied the 
veteran's claim of entitlement to service connection for a 
dental disability, on the merits.  The veteran perfected a 
timely appeal to this rating decision, which led to the 
present matter.  

The January 2003 rating decision indicates that the RO denied 
the veteran's service connection for a dental disability on 
the merits.  Despite the RO's apparent adjudication of the 
veteran's claim on the merits, in letters to the veteran 
dated in September 2002 and October 2003, the RO explained to 
the veteran that he needed to submit new and material 
evidence in order for him to reopen his claim because of the 
prior final RO decision issued in August 1986, which denied 
his service connection claim for a dental disability.  In any 
case, the question of whether new and material evidence has 
been or must be received to reopen the claim on appeal is a 
question which must be addressed by the Board regardless of 
the RO's action because it goes to the Board's jurisdiction 
to adjudicate the underlying merits of the claim.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under applicable law and regulations, a claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim. If 
the claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record. 38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991). New evidence is defined as existing evidence 
not previously submitted to the VA, and material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2005).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis. Evans v. Brown, 9 Vet. App. 273 (1996). This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus 
v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

The evidence of record at the time of the August 1986 denial 
consisted of the following:  the veteran's claim that his 
dental problems, i.e., loss of teeth, were due to facial 
trauma sustained in service; service medical records (SMRs), 
showing that the veteran did sustain facial trauma, but no 
dental trauma; and an April 1986 VA examination report, 
prepared by an oral and maxillofacial surgeon, stating, in 
summary, that the veteran suffered from periodontal disease 
unrelated to the facial trauma sustained in service, and that 
there was no apparent residuals from the facial injury 
sustained in service. 

Aside from the veteran's written statements, no additional 
evidence has been submitted into the record since the time of 
the RO's prior final denial in this case.  The veteran 
currently contends that he has a dental disability, 
specifically, that he has lost almost all his teeth in the 
upper left side of his mouth as a result of trauma he 
sustained to his face in service.  The veteran added that he 
had undergone private osseous surgery in May 1987 and ongoing 
private periodontal maintenance ever since, but he did not 
offer any documentary evidence of this, nor did he 
specifically identify any health care professional who may 
have provided him with such dental care.  

The veteran's contentions are essentially the same as those 
the veteran presented in 1986.  As was noted earlier, that 
claim was denied by the RO by a rating decision in August 
1986, which is a final decision.  The Board emphasizes that 
veteran has been repeatedly advised by the RO since he 
renewed his claim in June 2002 that he needed to submit new 
and material evidence in order to reopen his claim for a 
dental disability.  He has not submitted any new evidence, 
expect for his written contentions, which are duplicative of 
those submitted in 1986.  The veteran's recent written 
contentions are thus not new because they are the same 
contentions were previously before the RO at the time of the 
August 1986 denial, nor do such contentions amount to 
evidence relating to an unexplained fact, either by itself or 
in connection to evidence previously of record.  Therefore, 
the Board concludes that new and material evidence has not 
been received to reopen the veteran's claim of entitlement to 
service connection for a dental disability.

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

VA satisfied its duty to notify, at least in regard to the 
four elements of Pelegrini  and the first three elements of 
Dingess/Hartman, by means of a letter dated in September 2002 
from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision 
in this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence in specific 
regard with how to reopen his claim based on new and material 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  This letter 
also included a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
The AOJ advised the veteran to complete and return this 
document in order for VA to obtain any relevant private 
medical records on behalf of the veteran.  While the 
veteran's written contentions referenced that he had 
undergone private osseous surgery in May 1987 and ongoing 
private periodontal maintenance ever since, upon review of 
the claims file, it is apparent that the veteran did not 
return a completed VA From 21-4142, nor did he submit any 
private medical records himself.   

The Board also notes that by a letter dated in October 2003, 
prior to the issuance of the Statement of the Case (SOC), the 
veteran was again informed of his VCAA rights, including the 
evidence necessary to reopen his claim based on new and 
material evidence.  Under the totality of the circumstances, 
the Board finds that the notice provided to the appellant was 
in compliance with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify
 To the extent required in light of the determination in this 
case.  The appellant has been provided with every opportunity 
to submit evidence and argument in support and reopen  his 
claim and to respond to VA notices.  Moreover, in regard to 
the lack of notice regarding the assignment of a disability 
rating or an effective date, since the claim on appeal has 
not been reopened because new and material evidence has not 
been submitted, no disability rating or effective date can be 
assigned.  These matters are moot so any lack of appropriate 
notice did not result in prejudice to the veteran.  Thus, the 
Board finds that the purpose behind the notice requirements 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 


prejudicial to the appellant for the Board to proceed to 
finally decide this claim on appeal.  


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
dental disability.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


